Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Ohashi (US 2015/0023837).
Regarding claim 1, Ohashi teaches a tungsten sputtering target, wherein a purity of tungsten is 5 N (99.999% by weight) or more, and an impurity of carbon and an impurity of oxygen contained in tungsten are 50 ppm by weight or less, respectively, and an average grain size of tungsten crystal is more than 100 um, and a relative density is 99.3% or more (pg. 3, Table 1, Example 8).  
Regarding claim 3, Ohashi teaches the carbon and the oxygen are 10 ppm by weight or less, respectively (Table 1).  
Regarding claim 4, Ohashi teaches a method for manufacturing a tungsten sputtering target according to claim 1 or 3, in which tungsten powder is formed by a hot pressing (HP) method and then densified by a hot isostatic pressing (HIP) method, wherein a temperature in the hot isostatic pressing method is 1800 C or more and a sintering time is 5.5 hours or more (about 5 hours, [0024]).  
Regarding claim 7, Ohashi teaches a method for manufacturing a tungsten sputtering target according to claim 3, in which tungsten powder is formed by a hot pressing (HP) method and then .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 2009/0214374) in view Segal (US 6,238,494).  
Regarding claim 5, Ivanov teaches a method for manufacturing a tungsten sputtering target in which tungsten powder is formed by a hot pressing (HP) method and then densified by a rolling method, wherein a temperature in the rolling method is 1200 °C or more and 1700 °C or less [0008-0014]. 
Ivanov does not teach a total rolling reduction is 15% or more and 25% or less.  
Segal teaches rolling reduction lower than about 10% develop higher strains at billet surfaces while reduction more than about 18 % develop higher strains at billet middle section.  Segal teaches a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the total rolling reduction of Ivanov by providing a total rolling reduction is 15% or more and 25% or less, as taught by Segal, because it provides for uniform strain distribution in the final product (col. 4, ln. 65-col. 5, ln. 1). 
Regarding claim 6, Segal teaches a rolling reduction per rolling is 3 to 12% (col. 1, ln. 50-54) are useful for near uniform strain distribution in the final product (col. 4, ln. 65-col. 5, ln. 1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JOHN J BRAYTON/Primary Examiner, Art Unit 1794